Order entered February 7, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00917-CR

                                 ADILIO DAVILA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82171-2019

                                           ORDER
        Before the Court is appellant’s February 6, 2020 motion for extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief due on or before February 14,

2020.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE